Case 3:14-cr-00175-WHA Document 956-27 Filed 12/31/18 Page 1 of 11




           EXHIBIT AA
      Case 3:14-cr-00175-WHA Document 956-27 Filed 12/31/18 Page 2 of 11



POTTER VALLEY BUSCH RD. INCIDENT DESCRIPTION & FACTUAL SUMMARY

For completeness, this incident description and factual summary should be read in conjunction
with the contemporaneously submitted response to Question 62.

Background:

On October 9, 2017, PG&E filed an Electric Safety Incident Report (Incident No. 171009-8553)
concerning an incident that occurred approximately 500 feet East of 13801 North Busch Road,
Potter Valley, Mendocino County (the “incident location” as defined by the CPUC’s December
7, 2017, letter). At the incident location the Potter Valley-Mendocino 60kV transmission line is
mounted on the east side of the steel lattice structures. When PG&E arrived at the incident
location, PG&E observed that a branch from a green, healthy California White Oak/Valley Oak
tree had broken and was laying on the ground below 2 of 3 intact transmission conductors.
PG&E also observed the middle conductor of the Potter Valley-Mendocino 60kV transmission
line had broken and was on the ground. Three of three distribution conductors of the Potter
Valley 1105 circuit, mounted on the west side of the steel lattice structures, were intact. The
California White Oak/Valley Oak tree was rooted approximately 15 feet from the transmission
conductors.

According to CAL FIRE’s website, CAL FIRE has not identified a fire starting in Potter Valley.
CAL FIRE has collected evidence at the incident location.

CAL FIRE has identified the Redwood Valley fire as occurring North of Highway 20, west of
Mendocino National Forest, and south of Black Bart. According to CAL FIRE’s website, the
Redwood Valley fire started at 11:36 PM on October 8, 2017.

Incident Overview:




The transmission line at the incident location is the Potter Valley-Mendocino 60kV transmission
line. Circuit Breaker 12 is a protective device north of the incident location, and is located at the
Potter Valley Powerhouse Substation. Circuit Breaker 62 is a protective device south of the
incident location, and it is located at the Mendocino Substation.

According to PG&E records, on October 8, 2017, Circuit Breaker 12 and Circuit Breaker 62
operated and locked out at approximately 11:33 PM. Per PG&E records, once Circuit Breakers
12 and 62 had automatically opened, the transmission conductors at the incident location were
de-energized. Per PG&E records, the distribution conductors of the Potter Valley 1105 circuit
routed through the incident location experienced a momentary outage at approximately the same

CONFIDENTIAL

                                            Page 1 of 10
      Case 3:14-cr-00175-WHA Document 956-27 Filed 12/31/18 Page 3 of 11



time because Line Recloser 64118 operated and reclosed. Apart from this momentary outage,
the distribution conductors of the Potter Valley 1105 circuit routed through the incident location
otherwise remained energized at this time because the Potter Valley Powerhouse Substation
remained energized by the Potter Valley-Willits transmission line.

According to PG&E records, on October 8, 2017 at approximately 12:00 AM, the distribution
conductors of the Potter Valley 1105 circuit routed through the incident location experienced
momentary outages because Line Recloser 64118 operated and reclosed. 1 Later, at
approximately 12:11 AM, the distribution conductors of the Potter Valley 1105 circuit routed
through the incident location experienced additional momentary outages because Line Recloser
64118 operated and reclosed.

According to PG&E records, a troubleman was the first PG&E responder at the incident location.
Per the PG&E troubleman, at 12:26 AM on October 9, 2017, he called the PG&E Distribution
Control Center in Rocklin to request that the Potter Valley Powerhouse Substation be de-
energized due to fire in the area.

According to PG&E records, on October 9, 2017, at approximately 12:33 AM, the Grid Control
Center (“GCC”) remotely opened via SCADA Circuit Breaker 22 at the Potter Valley
Powerhouse Substation. Circuit Breaker 22 is the protective device for the Potter Valley-Willits
transmission line located at the Potter Valley Powerhouse Substation. Then, at approximately
12:34 AM, Circuit Breaker 52G at Potter Valley Powerhouse Substation automatically opened
and remained open, de-energizing the Potter Valley Powerhouse. Opening both Circuit Breaker
22 and 52G de-energized the distribution conductors at the incident location.

According to the PG&E troubleman, after the Potter Valley Powerhouse Substation was de-
energized, CAL FIRE enlisted the troubleman to assist in cutting a downed conductor at the
incident location. When he arrived at the Potter Valley incident location, the troubleman
observed one conductor of the transmission line had come down near steel lattice structure
number 0/8. The troubleman estimated about 100 yards of the transmission conductor to the
south of the break point was laying on the ground, and the conductor span to the north of the
break point was dangling above the ground. The troubleman also observed that a branch of a
nearby tree had broken and was on the ground below the transmission line. Per the troubleman,
he cut sections from both ends of the downed transmission conductor and provided them to CAL
FIRE at CAL FIRE’s request. The troubleman also observed charred vegetation in the area.

PG&E was granted access to the incident location again during daylight hours on October 9,
2017. At that time, PG&E identified that the tree was a California White Oak/Valley Oak tree
and that it was rooted approximately 15 feet from the transmission line. The transmission
conductor was #2CU (copper) installed in 1947.
      Case 3:14-cr-00175-WHA Document 956-27 Filed 12/31/18 Page 4 of 11



By October 11, 2017, PG&E crews completed repair work at the incident location. On October
11, 2017 at around 2:56 PM, Circuit Breaker 12 was remotely closed via SCADA, re-energizing
the Potter Valley Powerhouse Substation. This re-energized the transmission circuit at the
incident location. On October 11, 2017 at around 5:00 PM, the Potter Valley Powerhouse
Substation was again remotely de-energized via SCADA per CAL FIRE’s request. This de-
energized the transmission circuit at the incident location. On October 12, 2017 at 3:26 PM, the
transmission line to the Potter Valley Powerhouse Substation was remotely re-energized via
SCADA. This re-energized the transmission circuit at the incident location.

On October 13, 2017 at 9:27 AM, per PG&E records, a troubleman manually closed Line
Recloser 64118, restoring distribution service to the Potter Valley 1105 circuit routed through the
incident location.

Evidence Collection:

CAL FIRE collected sections of both ends of the downed transmission conductor. CAL FIRE
also collected parts of a tree branch or branches from the incident location. PG&E does not
know whether CAL FIRE collected additional evidence from the incident location.

On February 27, 2018, PG&E collected a branch and a section from a California White
Oak/Valley Oak tree.




Timeline:

                                               Potter
                    Event                          CPUC Bates Number          CAL FIRE Bates
                                                       Reference             Number Reference
October 8, 2017, 11:33 PM: Per PG&E
records, Circuit Breaker 12 at the Potter
Valley Powerhouse Substation operated and
locked out.
October 8, 2017, 11:33 PM: Per PG&E                                         PGE-CF_00140302
records, Circuit Breaker 62 at the Mendocino
Substation operated and locked out.
October 8, 2017, approximately 11:33 PM:                                    PGE-CF_00135210
Per PG&E records, Line Recloser 64118
operated and reclosed causing a momentary
outage on the Potter Valley 1105 circuit
routed through the incident location.
October 8, 2017, 11:36 PM: According to
CAL FIRE’s website, the Redwood Valley
fire started.
CONFIDENTIAL
                                           Page 3 of 10
     Case 3:14-cr-00175-WHA Document 956-27 Filed 12/31/18 Page 5 of 11



October 9, 2017, approximately 12:00 AM:                         PGE-CF_00135210
Per PG&E records, Line Recloser 64118
operated and reclosed causing momentary
outages on the Potter Valley 1105 circuit
routed through the incident location. 2
October 9, 2017, approximately 12:11 AM:                         PGE-CF_00135210
Per PG&E records, Line Recloser 64118
operated and reclosed causing momentary
outages on the Potter Valley 1105 circuit
routed through the incident location. 3
October 9, 2017, approximately 12:33-12:34   PGE-CPUC_00015127   PGE-CF_00136317
AM: The GCC remotely opened Circuit
Breaker 22 via SCADA at the Potter Valley
Powerhouse Substation. Per PG&E records,
Circuit Breaker 52G at Potter Valley
Powerhouse Substation automatically opened
and remained open. Opening Circuit Breakers
22 and 52G de-energized the Potter Valley
Powerhouse Substation and the distribution
conductors at the incident location.
October 9, 2017, approximately 3AM:
According to a troubleman, he observed a
broken branch laying on the ground below 2
of 3 intact transmission conductors. He also
observed the middle conductor of the Potter
Valley-Mendocino 60kV transmission line on
the ground.
October 9, 2017: CAL FIRE released the
incident location site.
October 11, 2017: Per PG&E records, repair
work completed at incident location.
October 11, 2017, 2:56 PM: Per PG&E          PGE-CPUC_00015127   PGE-CF_00136317
records, Circuit Breaker 12 remotely closed
via SCADA, re-energizing the Potter Valley
Powerhouse Substation.
October 11, 2017, 5:00 PM: Per PG&E          PGE-CPUC_00015127   PGE-CF_00136317
records, Potter Valley Powerhouse Substation
remotely de-energized per CAL FIRE request.
      Case 3:14-cr-00175-WHA Document 956-27 Filed 12/31/18 Page 6 of 11



October 12, 2017, 3:26PM: Per PG&E               PGE-CPUC_00015127   PGE-CF_00136317
records, Potter Valley Powerhouse Substation
remotely re-energized, restoring electric
transmission service to incident location.
October 13, 2017, 9:27 AM: Per PG&E              PGE-CPUC_00015127   PGE-CF_00136317
records, a troubleman manually closed Line
Recloser 64118, restoring distribution service
to the Potter Valley 1105 circuit routed
through the incident location.




CONFIDENTIAL
                                          Page 5 of 10
      Case 3:14-cr-00175-WHA Document 956-27 Filed 12/31/18 Page 7 of 11



Source List:

Source                   Brief Description
PGE-CPUC_00012216        Log of Evidence Collected by CAL FIRE (amended response)
PGE-CPUC_00015127        ILIS Outage Report XX-XXXXXXX
Redwood Electric Safety  10/9/2017 Electric Safety Incident Report
Incident Report          http://cpuc.ca.gov/uploadedFiles/CPUC_Public_Website/Content/Saf
                         ety/USRB_FW_%20Electric%20Safety%20Incident%20Reported-
                         %20PGE%20Incident%20No_%20%20171009-8553.pdf
PGE-CPUC_00015140        Transmission Line Outage Report
Response to Question 35 12/29/17 Response to CPUC’s October 2017 Wildfire Data Request
Response to Question 36 12/29/17 Response to CPUC’s October 2017 Wildfire Data Request
PGE-CPUC_00015808        LC Tags
PGE-CPUC_00017161        Log of Evidence PG&E Collected (amended response)
Redwood Electric Safety 20 Day Electric Safety Incident Report (EI171008A)
Incident Report
CAL FIRE Website         “Redwood Valley Fire (Mendocino Lake Complex) Incident
                         Information”
                         http://cdfdata.fire.ca.gov/incidents/incidents_details_info?incident_id
                         =1874
PGE-CPUC_00001203        Single Line Diagram
PGE-CF_00140302          Potter Valley Mendocino Line Operation 10/08/2017 Events
PGE-CF_00135234          SCADA Data
PGE-CF_00135210          Line Recloser Download from LR 64118
Response to Potter Q3    Response to CPUC’s October 2017 Wildfire Data
PGE-CPUC_00016939        Photo to be produced to CPUC
Circuit Breaker 12 Relay Circuit Breaker 12 Relay Data
Data
Circuit Breaker 62 Relay Circuit Breaker 62 Relay Data
Data
Power Generation         Power Generation SCADA Alarms
SCADA Alarms
Transmission Outage      Transmission Outage Tracking and Logging Tool (TOTL)
Tracking and Logging     Interruption Report
Tool (TOTL)
Interruption Report
10/9/2017 GCC Office     10/9/2017 GCC Office Items Report
Items Report
      Case 3:14-cr-00175-WHA Document 956-27 Filed 12/31/18 Page 8 of 11



Factual Report Guidance:

PG&E is providing Incident Description and Factual Summaries (the “Reports”) for each
incident location, as defined by the CPUC’s December 7, 2017, letter. In addition to Question
62, these Reports provide a complete response to Question 1. These Reports also provide a
partial response to Question 54. Documents and attachments responsive to Question 54 are
being produced with that response.

PG&E’s review and collection of records are ongoing, and these Reports are based on
information that PG&E believes may be relevant to the incident location, as defined by the
CPUC’s December 7, 2017, letter, based on information currently known. In preparing these
Reports, PG&E has not included data or information that may not be relevant to the incident
location, as defined by the CPUC’s December 7, 2017, based on information currently known,
for example:
    • Transmission-level outages, which because of their wide-spread impact, may have caused
        an outage at the incident location, unless the source of the outage appears to have been
        related to the incident location or the transmission-level outage de-energized the incident
        location; or
    • Certain minor alarms sent by protection devices that did not result in a sustained outage
        at the incident location.
Raw data has, however, been provided in response to other questions.

PG&E has not reviewed potentially relevant information that is in the possession of CAL FIRE
or any other entity. The causes of the incidents are still under investigation and it is premature to
draw conclusions about whether the “fire locations” or “incident locations” addressed by these
Reports are points of origin.

Moreover, PG&E has relied on some publicly available information provided by third parties,
such as CAL FIRE. For example, PG&E has relied on the start times designated by CAL FIRE
as indicated in PG&E’s response to Question 25, submitted to the CPUC on January 31, 2018, in
generating these Reports. PG&E is not presently able to validate this information.

For these reasons, among others, the facts described in the Reports may or may not be relevant to
questions of causation or origin with respect to any incidents, and there may also be other facts
not in the Reports that are relevant to questions of causation or origin of any incidents.

In addition, please find a list of additional explanations related to particular points.

Single Line Diagrams

For ease of reference, PG&E has included reproductions of the single line diagrams produced in
response to Question 28, submitted to the CPUC on December 29, 2017.. Any reference to “area
of interest” in the single line diagrams refers to the incident location, as defined by the CPUC’s
December 7, 2017, letter. The single line diagrams show the incident location and the location
of all protection devices upstream of the incident location back to the distribution circuit breaker
at the substation. Smart Meters, switches, and any devices downstream of incident locations are
not shown on the single line diagrams, although they may be referenced in the Reports.
CONFIDENTIAL
                                             Page 7 of 10
      Case 3:14-cr-00175-WHA Document 956-27 Filed 12/31/18 Page 9 of 11



Below please find a legend that explains the symbols used in the diagrams.




First Responders

As indicated above, in response to Question 54, PG&E has included in its Reports an account of
the first PG&E employee who attempted to access the incident location before the CPUC’s site
visit with PG&E to the incident location, as defined by the CPUC’s December 7, 2017, letter.

Repair and/or Restoration Work

PG&E has included information related to when repair and/or restoration work was completed.
PG&E has not attempted to include all dates on which repair crews were present at or near
incident locations, as defined by the CPUC’s December 7, 2017, letter, either in the incident
overview or the timeline.

Timeline

As indicated above, in response to Question 1, PG&E has included a timeline of certain
equipment operations and actions of PG&E employees at or near the incident locations,
including during the period 12 hours prior to CAL FIRE’s designated start time, as indicated in
PG&E’s response to Question 25, until the date (if known) when CAL FIRE obtained PG&E
facilities for evidence, CAL FIRE released the incident scene, or repair and/or restoration work
was completed, whichever event came last. PG&E has not included every possible data point
during the timeline time period. Rather, as indicated above, the timelines include information
that PG&E believes may be relevant to the incident location, as defined by the CPUC’s
December 7, 2017, letter, based on information currently known. Where records have been
produced, PG&E provided the Bates number. Within a single row, some information may be
based on records that have been produced, while other information may be based on records or
other information that have not been produced.

Operational Data

PG&E has relied on certain operational data sets (e.g., SCADA, AMI) in preparing these
Reports. There may be data discrepancies between different operational data sources. For
example, timestamps of a common event across different operational data sources may differ. In
these Reports, PG&E has documented to the best of its ability the most accurate occurrence time
based on its current understanding.
     Case 3:14-cr-00175-WHA Document 956-27 Filed 12/31/18 Page 10 of 11



       SCADA Data

SCADA (Supervisory Control And Data Acquisition) data includes alarm and event data
remotely collected in real time from data-collection capable devices on PG&E’s electric
distribution and transmission circuits. Reclosers and circuit breakers are examples of devices
that may report SCADA data. Fuses do not have SCADA connectivity and, therefore, do not
report SCADA data. SCADA alarms and events memorialize electrical events on a circuit.
However, they are associated with the device that collected them and do not include information
on the specific cause or precise origin location of the electrical event that they memorialize.

As noted above, PG&E has not included all SCADA events in the Incident Overview or the
Timeline. For example, Minimum To Trip (“MTT”) alarms have not been included. MTT
alarms are generated when a SCADA-enabled device identifies a circuit load that exceeds a
maximum threshold load but for less than a certain amount of time. MTT alarms can be frequent
and do not include information on the specific cause or origin location of the event that triggered
them. A record of all SCADA events and alarms that occurred during the requested time periods
has been previously produced in response to Question 25, submitted to the CPUC on January 31,
2018, in the Bates range PGE-CPUC_00007875-7911.

       AMI Data

Smart Meters are electric meters designed to record customer electricity usage, primarily for
billing purposes. They can record and transmit electrical data including usage, voltage and event
data (“Smart Meter” or “AMI” data). In certain situations, data collected by these meters may
be helpful to determine information about outages. For example, a Smart Meter’s “last gasp” is
an event that may show the time at which a specific Smart Meter lost power. In conjunction with
data from other Smart Meters, “last gasp” data might indicate when a certain location on the
electric grid lost power or some other secondary problem. A “NIC power down” is a recorded
log event when a Smart Meter initiates a shut down. A “zero volt reading” occurs when a meter
is partially energized (between 25% and 75%) at the time of a reading. Each of these readings
will only occur if the communication from the Smart Meter is successfully received (or
subsequently retrieved and downloaded if the Smart Meter is still accessible).

As noted above, PG&E has not included all AMI events in the Incident Overview or the
Timeline. For example, sag or swell events have not been included. Smart Meters record these
events when they detect a decrease (sag) or increase (swell) in voltage above or below a certain
threshold for more than a certain period of time. Sag and swell events do not have specific
timestamps; the data indicates only that they occurred during a certain time interval. Sag and
swell events may indicate unusual activity; however, they do not indicate the location of that
unusual activity. Smart Meter data was not requested in the November 21, 2017, Data Requests
and has not been produced in response to those Data Requests.

Reclosing Device Operations

PG&E is providing certain times at which reclosing devices “operated” (opened or closed),
which could include multiple operations depending on the device’s settings before the device
ultimately stayed closed or stayed open.
CONFIDENTIAL
                                         Page 9 of 10
     Case 3:14-cr-00175-WHA Document 956-27 Filed 12/31/18 Page 11 of 11



Outage Records

PG&E has relied on certain information from its Integrated Logging Information System
Operations Database (“ILIS”) in preparing these Reports. As explained in response to Question
27, submitted to the CPUC on March 30, 2018, ILIS is PG&E’s system of record for distribution
transformer-level and above outages. ILIS is the application used by the distribution system
operators to document information pertinent to the operation of the electric system. Due to the
nature of how information is documented in the application, there may be discrepancies in
outage start times and other information between ILIS and other data sources. For example, ILIS
does not record single-customer or service-level outages, in accordance with CPUC Decision 96-
09-045 and Advice Letter 3812-E on outage reporting requirements. Data from these ILIS
records should be reviewed and considered together and in conjunction with those other data
sources.

Outage cause information in ILIS is preliminary and is based on the best available information at
the time, from initial field intelligence and through spot check quality reviews.

Smart Meter Service Point ID Numbers

Some PG&E records identify Smart Meters by their associated Service Point ID number
(“SP_ID”), while other records identify Smart Meters by their associated “Badge” numbers. For
consistency, all Reports use SP_ID to identify Smart Meters. PG&E will provide a translation
between SP_ID and Badge numbers upon request.

Source List

At the end of each Report, PG&E has included a list of records on which it relied in drafting each
Report. When PG&E indicates in a Report that information is per PG&E records, PG&E is
referring to the records identified at the end of the Report. Where records have been produced,
PG&E provided the Bates number. In addition to the items on the source list, PG&E relied on a
variety of internal databases to make an assessment of location information regarding devices
and individuals (e.g., GIS, GPS) and observations made by PG&E employees including the first
PG&E employee who attempted to access the incident location before the CPUC’s site visit with
PG&E to the incident location.
